         Case 1:17-cv-00124-SPW-TJC Document 72 Filed 10/12/18 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MONTANA
                                     BILLINGS DIVISION

THE ESTATE OF MICHAEL OSTBY, BY                        )
AND THROUGH THE COURT                                  )
APPOINTED PERSONAL                                     )    Cause No. 17-CV-124-BLG-
REPRESENTATIVES, AND NICOLE                            )            SPW-TJC
HALE, JOE OSTBY AND CASSANDRA                          )
OSTBY, INDIVIDUALLY,                                   )
                                                       )
                                  Plaintiffs,          )     JOINT DISCOVERY PLAN
                                                       )
          vs.                                          )
                                                       )
YELLOWSTONE COUNTY and JOHN                            )
DOES 1 THROUGH 10,                                     )
                                                       )
                                  Defendants.          )

          COME NOW the parties pursuant to the Court’s Order Vacating Scheduling

Order and Setting Scheduling Conference dated September 5, 2018, and submit

the following Joint Discovery Plan:

          1.           The parties have made timely Rule 26(a) disclosures and responded to

written discovery.

          2.           Depositions have been completed of most all the parties’ identified
Joint Discovery Plan
Page 1
         Case 1:17-cv-00124-SPW-TJC Document 72 Filed 10/12/18 Page 2 of 3



witnesses.

          3.           Plaintiffs’ submit that their and Defendant’s liability expert witnesses

should be disclosed by November 1, 2018, and Defendant’s damages expert

witness should be disclosed by December 3, 2018. Rebuttal experts should be

disclosed thirty day after the opposing party’s disclosures. Defendant requests

sixty additional days, or by January 4, 2019 to identify liability experts.

          4.           The parties submit that discovery should be closed thirty days after

the rebuttal experts are disclosed.

          5.           Substantive motions should be filed by the close of discovery.

          6.           Perpetuation depositions should be scheduled before the close of

discovery.

          7.           Mediation should occur within sixty days.

          8.           The case will be ready for trial after the close of discovery.

          DATED this 12th day of October 2018.

                                           MOYERS LAW P.C.



                                           By: _______s/s___Jon M. Moyers
                                                     Jon M. Moyers
                                                     Attorneys for Plaintiffs



Joint Discovery Plan
Page 2
         Case 1:17-cv-00124-SPW-TJC Document 72 Filed 10/12/18 Page 3 of 3



                                      YELLOWSTONE COUNTY ATTORNEY




                                      By: _______ s/s Levi Robison
                                           Levi A. Robison
                                           Mark A. English

                                            Attorneys for Defendant
                                            Yellowstone County




Joint Discovery Plan
Page 3
